EXAMINER’S AMENDMENT/COMMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings filed 2019.09.25 are acceptable.

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
an intake air flow control system in claim 7; and 
an exhaust gas recirculation system in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner has interpreted an intake air flow control system as corresponding to the controller and valves such as in fig. 1 and [0031]-[0034] of the specification.
The examiner has interpreted an exhaust gas recirculation system as corresponding to the EGR system described at [0062] of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: claims 1-20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Marshall Brown (Reg. No. 44,566) on 3/11/2021. The application has been amended as follows: 

6. (Currently amended) A method, comprising: 
providing an intake air system for an engine, the intake air system comprising: 
an intake air circuit structured to transmit intake air from [[the]] a compressor to an intake manifold of [[an]] the engine, a charge air cooler positioned along the intake air circuit, a first bypass line positioned along the intake air circuit in parallel with the charge air cooler, a second bypass line positioned along the intake air circuit in parallel with each of the charge air cooler and the first bypass line, the second bypass line including a bypass heater;
determining engine operating conditions; and
selectively directing intake air flow through at least one of the charge air cooler, the first bypass line, and the second bypass line so as to maintain a temperature of the intake air flow above a dew point temperature.  

10. (Currently Amended) A spark-ignited liquid propane fuel engine system, comprising: 
a spark-ignited internal combustion engine structured to operate using liquid propane fuel as its sole fuel source;  -26-WO 2018/183059PCT/US2018/023609 
a direct fuel injection system in liquid propane fuel providing communication with each of a plurality of cylinders of the engine; and 
a turbocharger comprising a turbine in exhaust gas receiving communication with an exhaust manifold of the engine, and a compressor in intake air providing communication with an intake manifold of the engine[[.]];
 a charge air cooler in intake air receiving communication with the compressor, 
the compressor in intake air providing communication with an intake air circuit, the charge air cooler positioned along the intake air circuit, the intake air circuit further defining a bypass line in parallel with the charge air cooler; and
a bypass heater positioned along the intake air circuit in parallel with each of the charge air cooler and the bypass line.

11. (Previously presented) The engine system of claim 10, wherein the engine is structured to operate using a piston compression ratio of at least 13.0:1.  

12. (Previously presented) The engine system of claim 11, further comprising an exhaust gas recirculation system in exhaust gas receiving communication with the exhaust manifold and in exhaust gas providing communication with the intake manifold.  

13. (Previously presented) The engine system of claim 11, wherein the engine system does not include an exhaust gas recirculation system in exhaust gas receiving communication with the exhaust manifold and in exhaust gas providing communication with the intake manifold.  

14. (Previously presented) The engine system of claim 11, wherein the turbocharger is a first turbocharger, the turbine is a first turbine, and the compressor is a first compressor, and wherein the engine system further comprises: a second turbocharger comprising a second turbine in exhaust gas receiving communication with the exhaust manifold, and a second compressor in intake air providing communication with the intake manifold.  

15. (Previously presented) The engine system of claim 14, wherein the exhaust manifold is a split exhaust manifold comprising: a front exhaust manifold portion in exhaust gas providing communication with the first turbine; and a rear exhaust manifold portion in exhaust gas providing communication with the second turbine.  

16. (Currently Amended) The engine system of claim 11, further comprising [[the charge air cooler in intake air providing communication with the intake manifold.  

17. (Cancelled)  [[

18. (Cancelled) [[

19. (Currently Amended) The engine system of claim [[10, further comprising an intake air flow control system structured to controllably direct intake air flow through a flow path comprising one or more of the charge air cooler, the bypass line, and the bypass heater in order to minimize condensation in the intake air circuit.  

20. (Previously presented) The engine system of claim 19, wherein the intake air flow control system comprises: a first valve positioned along the intake air circuit upstream of the charge air cooler, the first valve structured to controllably divert the intake air around the charge air cooler; and a second valve positioned along the intake air circuit upstream of the bypass heater, the second valve structured to controllably divert the intake air around at least one of the bypass line and the bypass heater.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton whose telephone number is (313)446-4899.  The examiner can normally be reached on 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached at (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        3/12/2021 11:11 AM